1. Defs’ PDR Under N.C.G.S. § 7A-31 (COA12-1481)
2. N.C. Chamber and N.C. Association of Defense Attorneys’ Motion for Leave to File Amicus Brief
3. Pit’s Conditional PDR Under N.C.G.S. § 7A-31
4. Pit’s Motion to Strike Motion by the N.C. Chamber and the N.C. Association of Defense Attorneys Denominated Motion for Leave to File Amicus Curiae Brief
5. Qualcomm Incorporated, Qualcomm Technologies, Incorporated, Cisco Systems, Inc., Microsoft Corp., and Cree, Inc.’s Motion for Leave to File Amicus Brief
6. N.C. State University’s Motion for Leave to File Amicus Brief
7. Pit’s Motion to Strike Motion by Qualcomm Incorporated, Qualcomm Technologies, Incorporated, Cisco Systems, Inc., Microsoft Corp., and Cree, Inc. Denominated Motion for Leave to File Amicus Curiae Brief
8. Pit’s Motion to Strike Motion by N.C. State University Denominated Motion for Leave to File Amicus Curiae Brief
1. Allowed
2. Allowed
3. Allowed
4. Denied
5. Allowed
6. Allowed
7. Denied
8. Denied